Citation Nr: 0006864	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-20 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from December 1973 to 
November 1976.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a June 1998 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to a total rating based on 
individual unemployability.

Review of an Informal Hearing Presentation, dated in April 
1999, shows that the veteran's representative, in citing a 
December 1997 VA medical diagnosis of post traumatic organic 
brain syndrome, appears to be raising the issue of 
entitlement to secondary service connection as to this 
disorder, i.e., secondary to his service-connected anxiety 
reaction.  Reopening of a claim for service connection for a 
pseudo-seizure disorder/post traumatic organic brain syndrome 
(OBS) was denied as recently as March 1998 and while the 
letter notifying the veteran of that denial bears no date, no 
notice of disagreement (NOD) was filed which would initiate 
an appeal.  

The veteran's service-connected disabilities are: bilateral 
hearing loss, rated 20 percent disabling; anxiety reaction, 
rated 10 percent disabling; and tinnitus, assigned a maximum 
schedular rating of 10 percent; resulting in a combined 
disability evaluation of 40 percent.  It is also noted that 
the veteran's representative, as shown as part of an 
Appellant's Brief, dated in February 2000, appears to raise 
the issue of entitlement to increased ratings for all of the 
veteran's service-connected disabilities.  This matter has 
not been adjudicated by the RO and is also referred to the RO 
for appropriate action.  

REMAND

The veteran's claim of entitlement to total rating based on 
individual unemployability is well grounded, i.e., a claim 
which is plausible.  Thus, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1999) VA has a duty to assist 
the veteran in the development of all facts pertinent to his 
claim, including the duty to obtain VA examinations which 
provide an adequate basis upon which to determine entitlement 
to the benefit sought, as well as the duty to, at a minimum, 
advise the veteran to submit pertinent private medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  

The primary thrust of the claim for a total rating based on 
individual unemployability by reason of his service-connected 
disabilities is that the veteran is unable to work due to 
mental or psychiatric impairment. 

The record contains a September 1998 letter indicating that 
the veteran was awarded Social Security Administration (SSA) 
disability benefits in September 1997.  Records pertaining to 
the award of such benefits by the SSA have not been 
associated with the record certified for appellate review.  
Such records may be of significant probative value in 
determining whether service connection is warranted.  In Lind 
v. Principi, 3 Vet. App. 493, 494 (1992) it was held that the 
VA should attempt to obtain records from other federal 
agencies, including the SSA, when the VA has notice of the 
existence of such records.  See also Murincsak v. Derwinski, 
2 Vet. App. 363, 370-372 (1992).  Thus, the RO must request 
complete copies of the SSA records utilized in awarding the 
appellant disability benefits.

Since the claim must be remanded to obtain SSA records, the 
Board also observes while a March 1998 rating action 
increased the noncompensable rating for bilateral hearing 
loss to 20 percent, based on finding on findings of the most 
recent VA audiometric testing in January 1998, more than 2 
years ago, effective June 10, 1999 38 C.F.R. § 4.86(a) (1999) 
provides that if thresholds at all 4 frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) are 55 decibels or more, the 
evaluation is to be derived by using either Table VI or VIa, 
rating each ear separately, whichever provides a higher 
numeral.  It would appear that under 38 C.F.R. § 4.86(a), 
using the threshold frequencies found on VA audiometric 
testing in January 1998, and using Table VIa, a 30 percent 
rating would be warranted for bilateral hearing loss.  Thus, 
the veteran should be afforded a more recent VA otolaryngeal 
examination and audiometric testing.  

In addition, a review of the record reveals that the veteran 
was last afforded a VA mental disorders examination in 
December 1997.  

The Board notes that a VA physician statement dated in August 
1997 in connection with disability retirement under the civil 
service retirement system shows that post-traumatic (post-
concussional) organic brain syndrome, with non-epileptic 
seizures; hypertension; bilateral hearing deficit; tinnitus; 
and mild chronic obstructive pulmonary disease were 
diagnosed.  The physician opined that the veteran, while 
describing him as a diligent worker, was no longer capable of 
performing his janitorial job.  It was added that due to the 
veteran's "deficits" he would never be able to perform any 
job which required the use of new learning and frequent 
changes of attention.  It was further noted that the veteran 
could not be accommodated within the work place and that 
there was no position within the VA hospital where he could 
work due to his deficits.  

A VA mental health clinic progress note dated in August 1998 
includes a diagnosis of post-traumatic organic brain syndrome 
with pseudoseizures, decreased memory and comprehension.  A 
Global Assessment of Functioning (GAF) Scale score of 35 was 
included.  Another VA mental health clinic progress note, 
dated in September 1999, is shown to include a notation which 
indicates that the veteran was permanently disabled and 
unemployable.  The Board points out that RO consideration of 
this evidence was waived by the veteran's representative as 
shown as part of a February 2000 Appellant's Brief.  See 
38 C.F.R. § 20.1304 (1999).  

Moreover, the record is devoid of any medical opinion as to 
the degree of industrial impairment caused by his service-
connected disabilities; exclusive of his nonservice-connected 
disabilities, particularly the possibly significantly 
disabling pseudo-seizure/post-traumatic OBS.  VA has a duty 
to supplement the record by obtaining an opinion as to the 
effect that the veteran's service-connected disabilities have 
upon his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 
297 (1994); Gary v. Brown, 7 Vet. App. 229, 232 (1994).  
Review of the rating decision currently on appeal, dated in 
June 1998, appears to indicate that the RO, in the 
adjudication of the appellant's claim, improperly focused on 
his non-service-connected disabilities.  As mentioned above, 
the effect that the veteran's service-connected disabilities 
have upon his ability to work is of paramount concern.  
Friscia, Gary, supra.  See also Hatlestad, supra.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his bilateral hearing loss, tinnitus, 
and anxiety reaction that has not already 
been made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).  

Should its efforts to obtain evidence 
prove unsuccessful for any reason which 
the veteran could rectify, the RO should 
notify the veteran and advise him that 
the ultimate responsibility for 
furnishing evidence rests with the 
claimant.  The veteran should be given a 
reasonable opportunity to respond to the 
RO's communications, and any additional 
evidence received should be associated 
with the claims folder.  

In addition, the RO should make an effort 
to ensure that all relevant records of VA 
treatment have been obtained for review.  

2.  The RO should obtain copies of all 
administrative and medical records 
compiled and/or utilized by the SSA in 
connection with an award of disability 
benefits to the appellant.  The RO should 
proceed with all reasonable follow-up 
referrals that may be indicated by the 
inquiry.  All attempts to obtain records 
which are ultimately not obtained should 
be documented.

3.  The RO must schedule the veteran for 
appropriate  VA examination(s) to 
evaluate the severity of his service-
connected bilateral hearing loss and 
tinnitus.  All indicated tests, including 
an authorized audiological evaluation, 
must be conducted.  The veteran's claims 
folder and a copy of this Remand should 
be made available to and independently 
reviewed by the examiner. 

The examiner should render an opinion as 
to whether the veteran's service-
connected hearing loss as well as his 
tinnitus, to the exclusion of age and the 
existence or degree of nonservice-
connected disabilities, prevent 
employment or otherwise adversely impact 
upon the veteran's employability.  A 
discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.

4.  A VA psychiatric examination should 
be performed in order to determine the 
severity of the veteran's service-
connected anxiety reaction.  The claims 
folder and a copy of this Remand should 
be furnished to the examiner in 
conjunction with the examination.  All 
indicated tests, to include a 
psychological evaluation, deemed 
necessary, should be performed.  The 
examiner should also provide an opinion 
on the degree of social and industrial 
impairment due to the service-connected 
disorder.  

The examiner should also render an 
opinion as to whether the veteran's 
service-connected anxiety reaction, to 
the exclusion of age and the existence or 
degree of nonservice-connected 
disabilities, prevent employment or 
otherwise adversely impact upon the 
veteran's employability.  

The examiner should assign a numerical 
code on the Global Assessment of 
Functioning Scale, and include a 
definition of the numerical code 
assigned, as it pertains to the service 
connected disorder.  

5.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report(s).  If the examination findings 
do not include fully detailed 
descriptions of pathology and all test 
reports, special studies, or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).  

6.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's total rating claim.  

The RO should also adjudicate the claims 
for increased ratings for the service-
connected disabilities, applying 38 
C.F.R. § 4.86(a) (1999) in the evaluation 
of the bilateral hearing loss.  

The veteran is hereby informed that as to 
any adjudication of the claims for 
increased ratings for service-connected 
disabilities (or any other claim except 
that already developed for appellate 
consideration, i.e., the claim for a 
total rating) he must file an NOD to 
initiate an appeal of any denial of the 
claims in order to initiate an appeal.  
Moreover, after the issuance of a 
statement of the case (SOC) or 
supplemental SOC (SSOC) addressing such 
claims, he must file a timely substantive 
appeal in order to perfect the appeal.  

The veteran is hereby notified that if an 
appeal is not timely initiated or 
perfected, the Board will lack 
jurisdiction.  

The veteran and his representative must 
be given an opportunity to respond to the 
SSOC.  

The appellant is hereby notified of 38 C.F.R. § 3.655 (1999), 
which requires the dismissal of a claim for an increased 
rating where the appellant fails to report for a scheduled 
examination deemed to be necessary by VA.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  The purposes of this remand 
are to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


